--------------------------------------------------------------------------------

Exhibit 10.66




FAR EAST ENERGY CORPORATION


THIRD AMENDED AND RESTATED
NONQUALIFIED STOCK OPTION AGREEMENT


Far East Energy Corporation (the "Company") and Thomas Williams ("Optionee")
hereby agree to amend and restate the amended and restated stock option
agreement previously entered into between the Company and Optionee on December
27, 2007, a copy of which is attached hereto, (the "2007 Option
Agreement").  This amendment and restatement is made solely with respect to
those Options which vested on or after January 1, 2005 and the terms of that
certain Second Amended and Restated Nonqualified Stock Option Agreement entered
into between the Company and the Optionee shall be in effect with respect to all
Options that vested on or before December 31, 2004.
 




General Information



 
Name:
Thomas Williams
       
Award Date:
February 24, 2004
       
FMV on the Award Date:
$2.09
       
Affected Options:
300,000
       
Exercise Price for the Affected Options:
$2.09
       
Expiration Date:
February 24, 2014



 
 

--------------------------------------------------------------------------------

 
 
FAR EAST ENERGY CORPORATION
THIRD AMENDED AND RESTATED
NONQUALIFIED STOCK OPTION AGREEMENT


THIS THIRD AMENDED AND RESTATED NONQUALIFIED STOCK OPTION AGREEMENT (this
"Agreement") is made and entered into as of this 14th day of January, 2009 by
and between Far East Energy Corporation, a Nevada corporation (the "Company"),
and Thomas Williams ("Optionee").


WHEREAS, the Company and Optionee previously entered into a Stock Option
Agreement (the "2004 Option Agreement") dated as of February 24, 2004 setting
forth the grant of options to purchase 400,000 shares of common stock of the
Company, par value $0.001 per share (the "Common Stock");


WHEREAS, the Company and Optionee entered into an Amended and Restated Stock
Option Agreement (the "2007 Option Agreement") dated December 27, 2007, solely
with respect to 300,000 of the Option Shares (the "Affected Options"), which
vested on or after January 1, 2005, in order to bring such options into
compliance with Section 409A of the U.S. Internal Revenue Code of 1986, as
amended (the "Code");


WHEREAS, the remaining 100,000 of the Option Shares remained subject to the 2004
Option Agreement;


WHEREAS, the Company and Optionee desire to extend expiration of the Exercise
Period for the Affected Options under the 2007 Option Agreement from February
24, 2009 to February 24, 2014; and


WHEREAS, by executing this Agreement, the Company and Optionee desire to amend,
replace and supersede the 2007 Option Agreement.


NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, and other good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, and intending to be legally bound, it is agreed as
follows:


 
1.
Non-Qualified Stock Options to Purchase Shares.



(a)           Number of Option Shares and Option Prices.  The Company granted
the Affected Options to Optionee under the 2007 Option Agreement as non
qualified stock options, to purchase shares of the Company's Common Stock (the
"Option Shares"), with an exercise price of $2.09 per share ("Option Price").


(b)           Exercise Period.  The Affected Options shall be exercisable, in
whole or in part, subject to the vesting schedule and other terms set forth in
this Agreement, until February 24, 2014 (the "Exercise Period").


(c)           Vesting Schedule.  As of the date of this Agreement, the Affected
Options are fully (100%) vested.


2.             Manner of Exercise and Terms of Payment.  The Affected Options
may be exercised in whole or in part, subject to the limitations set forth in
this Agreement, upon delivery to the Company of timely written notice of
exercise, accompanied by full payment of the Option Price of such Affected
Options for the Option Shares with respect to which such Affected Options are
exercised.  The Option Price may be paid by delivering a certified check or wire
transfer of immediately available funds to the order of the Company.  The person
entitled to the shares so purchased shall be treated for all purposes as the
holder of such shares as of the close of business on the date of exercise and
certificates for the shares of stock so purchased shall be delivered to the
person so entitled within a reasonable time, not exceeding thirty (30) days,
after such exercise.


3.             Rights as Stockholder.  Optionee or a permitted transferee of the
Affected Options shall have no rights as a stockholder of the Company with
respect to any shares of Common Stock subject to such Affected Options prior to
his or her exercise of such Affected Options.

 
 

--------------------------------------------------------------------------------

 



4.             Adjustment of Purchase Price and Number of Shares.  The number
and kind of securities purchasable upon the exercise of these Affected Options
and the Option Prices for such Affected Options shall be subject to adjustment
from time to time, as provided in Schedule A attached hereto.


5.             Investment Representation.  Optionee represents and warrants to
the Company that Optionee is acquiring these Affected Options and the Option
Shares for Optionee's own account for the purpose of investment and not with a
view toward resale or other distribution thereof in violation of the Securities
Act of 1933, as amended ("1933 Act").  Optionee acknowledges that the effect of
the representations and warranties is that the economic risk of any investment
in the Affected Options and Option Shares must be borne by the Optionee for an
indefinite period of time.  This representation and warranty shall be deemed to
be a continuing representation and warranty and shall be in full force and
effect upon such exercise of the Affected Options granted hereby.


6.             Exercisability.  The Affected Options shall be exercisable only
by Optionee, subject to the terms herein, during his lifetime or by his assigns,
heirs, executors or administrators, as the case may be.  The Affected Options
granted hereunder and the Option Shares underlying the Affected Options may only
be assigned in compliance with Section 7 herein and applicable securities laws.


7.             Non-Transferability.  Optionee recognizes that the Option Shares
received pursuant to this Agreement will be subject to various restrictions on
sale and/or transfer, including but not limited to, the restrictions imposed by
Rule 144 under the 1933 Act.  Notwithstanding any rights that Optionee may
possess under the 1933 Act and any applicable state securities laws, Optionee
hereby agrees that he or she shall not be entitled, and the Company shall be
under no obligation, to remove the resale restriction from these Affected
Options.  Optionee additionally agrees that the Company is under no obligation
to remove the resale restriction from any number of Option Shares exceeding ten
percent (10%) of the average weekly trading volume in the Company's securities
during the ninety (90) days preceding the intended sale.


 
8.
Miscellaneous.



(a)           Amendment and Restatement; Termination of Other Agreements.  This
Agreement constitutes an amendment, modification and restatement of the 2007
Option Agreement and sets forth the entire understanding of the parties hereto
with respect to the Affected Options, and supersedes the 2007 Option Agreement
and all other prior arrangements or understandings among the parties regarding
such matters.


(b)           Notices.  Any notices required hereunder shall be deemed to be
given upon the earlier of the date when received at, or (i) the third business
day after the date when sent by certified or registered mail, (ii) the next
business day after the date sent by guaranteed overnight courier, or (iii) the
date sent by telecopier or delivered by hand, in each case, to the addresses set
forth below:


 
If to the Company:
Far East Energy Corporation

363 N. Sam Houston Parkway
Suite 380
Houston, TX 77060
Attention:  Michael R. McElwrath


 
With copies to:
Baker & McKenzie LLP

2300 Trammell Crow Center
2001 Ross Avenue
Dallas, Texas 75201
Attn:  W. Crews Lott


 
If to the Optionee:
Thomas Williams

1030 West 25th Street
Houston, Texas 77008

 
 

--------------------------------------------------------------------------------

 
 
or to such other addresses as the parties may specify in writing.


(c)           Amendments and Waivers.  The provisions of this Agreement may not
be amended or terminated unless in a writing signed by the Optionee and the
Company.


(d)           Binding Effect.  This Agreement will bind and inure to the benefit
of the respective successors (including any successor resulting from a merger or
similar reorganization), assigns, heirs, and personal representatives of the
parties hereto.


(e)           Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Texas.  Venue shall lie
only in the State and Federal Courts in and for the County of Harris, Texas as
to all disputes arising under this Agreement, and such venue is hereby consented
to by the parties hereto.


(f)           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be considered to be an original instrument and
to be effective as of the date first written above.  Each such copy shall be
deemed an original, and it shall not be necessary in making proof of this
Agreement to produce or account for more than one such counterpart.


(g)           Interpretation.  Unless the context of this Agreement clearly
requires otherwise, (i) references to the plural include the singular, the
singular the plural, the part the whole, (ii) references to one gender include
all genders, (iii) "or" has the inclusive meaning frequently identified with the
phrase "and/or" and (iv) "including" has the inclusive meaning frequently
identified with the phrase "but not limited to."  The section and other headings
contained in this Agreement are for reference purposes only and shall not
control or affect the construction of the Agreement or the interpretation
thereof in any respect.


[SIGNATURE PAGE FOLLOWS]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed, or have caused this Agreement
to be executed, as of the day and year first above written.






FAR EAST ENERGY CORPORATION
OPTIONEE





By: /s/ Michael R. McElwrath
/s/ Thomas Williams
Michael R. McElwrath
Thomas Williams
Chief Executive Officer
 

 
 
 
 
[Signature page to Second Amended and Restated Nonqualified Stock Option
Agreement]


 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE A


Adjustment of Purchase Price and Number of Shares


1.             Adjustment.  The number and kind of securities purchasable upon
the exercise of each Affected Option and the Option Price of such Affected
Option shall be subject to adjustment from time to time upon the happening of
certain events as follows:


(a)            Reclassification, Consolidation or Merger.  At any time while an
Affected Option remains outstanding and unexpired, in case of (i) any
reclassification or change of outstanding securities issuable upon exercise of
such Affected Option (other than a change in par value, or from par value to no
par value per share, or from no par value per share to par value or as a result
of a subdivision or combination of outstanding securities issuable upon the
exercise of such Affected Option), (ii) any consolidation or merger of the
Company with or into another corporation (other than a merger with another
corporation in which the Company is a continuing corporation and which does not
result in any reclassification or change, other than a change in par value, or
from par value to no par value per share, or from no par value per share to par
value, or as a result of a subdivision or combination of outstanding securities
issuable upon the exercise of such Affected Option), or (iii) any sale or
transfer to another corporation of the property of the Company as an entirety or
substantially as an entirety, the Company, or such successor or purchasing
corporation, as the case may be, shall without payment of any additional
consideration therefor, execute a new option providing that the holder of such
option shall have the right to exercise such new option (upon terms not less
favorable to the holder than those then applicable to such option) and to
receive upon such exercise, in lieu of each share of Common Stock theretofore
issuable upon exercise of such option, the kind and amount of shares of stock,
other securities, money or property receivable upon such reclassification,
change, consolidation, merger, sale or transfer.  Such new option shall provide
for adjustments which shall be as nearly equivalent as may be practicable to the
adjustments provided for in this Section 1 of Schedule A.  The provisions of
this subsection 1(a) shall similarly apply to successive reclassifications,
changes, consolidations, mergers, sales and transfers.


(b)           Subdivision or Combination of Shares.  If the Company at any time
while an Affected Option remains outstanding and unexpired, shall subdivide or
combine its capital stock, the Option Price of such Affected Option shall be
proportionately reduced, in case of subdivision of such shares, as of the
effective date of such subdivision, or, if the Company shall take a record of
holders of its capital stock for the purpose of so subdividing, as of such
record date, whichever is earlier, or shall be proportionately increased, in the
case of combination of such shares, as of the effective date of such
combination, or, if the Company shall take a record of holders of its capital
stock for the purpose of so combining, as of such record date, whichever is
earlier.


(c)           Stock Dividends.  If the Company at any time while an Affected
Option is outstanding and unexpired shall pay a dividend in shares of, or make
other distribution of shares of, its capital stock, then the Option Price of
such Affected Option shall be adjusted, as of the date the Company shall take a
record of the holders of its capital stock for the purpose of receiving such
dividend or other distribution (or if no such record is taken, as at the date of
such payment or other distribution), to that price determined by multiplying
such Option Price in effect immediately prior to such payment or other
distribution by a fraction (a) the numerator of which shall be the total number
of shares of capital stock outstanding immediately prior to such dividend or
distribution, and (b) the denominator of which shall be the total number of
shares of capital stock outstanding immediately after such dividend or
distribution.  The provisions of this subsection 1(c) shall not apply under any
of the circumstances for which an adjustment is provided in subsection 1(a) or
1(b).


(d)           Liquidating Dividends, Etc.  If the Company at any time while an
Affected Option is outstanding and unexpired makes a distribution of its assets
to the holders of its capital stock as a dividend in liquidation or by way of
return of capital or other than as a dividend payable out of earnings or surplus
legally available for dividends under applicable law or any distribution to such
holders made in respect of the sale of all or substantially all of the Company's
assets (other than under the circumstances provided for in the foregoing
subsections (a) through (c)), the holder of such Affected Option shall be
entitled to receive

 
 

--------------------------------------------------------------------------------

 

upon the exercise hereof, in addition to the shares of Common Stock receivable
upon such exercise, and without payment of any consideration other than the
Option Price of such Affected Option, an amount in cash equal to the value of
such distribution per share of Common Stock multiplied by the number of shares
of Common Stock which, on the record date for such distribution, are issuable
upon exercise of such Affected Option (with no further adjustment being made
following any event which causes a subsequent adjustment in the number of shares
of Common Stock issuable upon the exercise hereof), and an appropriate provision
therefor should be made a part of any such distribution.  The value of a
distribution which is paid in other than cash shall be determined in good faith
by the Board of Directors.


2.             Notice of Adjustments.  Whenever any of the Option Price of an
Affected Option or the number of shares of Common Stock purchasable under the
terms of such Affected Option at that Option Price shall be adjusted pursuant to
Section 1 hereof, the Company shall promptly make a certificate signed by its
President or a Vice President and by its Treasurer or Assistant Treasurer or its
Secretary or Assistant Secretary, setting forth in reasonable detail the event
requiring the adjustment, the amount of the adjustment, the method by which such
adjustment was calculated (including a description of the basis on which the
Company's Board of Directors made any determination hereunder), and the Option
Price and number of shares of Common Stock purchasable at that Option Price
after giving effect to such adjustment, and shall promptly cause copies of such
certificate to be mailed (by first class and postage prepaid ) to the registered
holder of such Affected Option.


 
 

--------------------------------------------------------------------------------

 

NOTICE OF EXERCISE


(To be signed only upon exercise of Affected Option)


TO: Far East Energy Corporation


The undersigned, the owner of Affected Option to purchase ___________ shares of
common stock, par value $0.001 per share, of Far East Energy Corporation, a
Nevada corporation (the "Company"), hereby irrevocably elects to exercise such
Affected Option and herewith pays for the shares by giving the Company a
personal check or wire transfer in the amount of the Option Price as specified
in the Agreement.  The undersigned requests that the certificates for such
shares be delivered to them according to instructions indicated below.


DATED this ___ day of _____________ 20___.







 
By:
       



Instructions for delivery:

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------